Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Parent Claim 1 (and analogously Claims 15 and 18) recites “to select, in accordance with at least one snapshot policy, at least one snapshot in the local snapshot lineage to copy to at least one of the two or more cloud snapshot lineages, wherein the at least one snapshot policy specifies at least one of: different encryption to be applied to snapshots copied to different ones of the two or more cloud snapshot lineages; different compression to be applied to snapshots copied to different ones of the two or more cloud snapshot lineages; and different ages at which snapshots residing in the local snapshot lineage are to be copied to different ones of the two or more cloud snapshot lineages”.  While previously cited prior art (DAYAL) cited in the prior Office Action describes maintaining snapshot lineages between a local lineage and a cloud lineage where snapshots may be archived using an encryption, compression, or snapshot age policy, DAYAL may not explicitly describe two cloud lineages.  Further prior art such as LINGARAJAPPA describe asynchronous data replication from a data source to two different destinations using different compression or encryption; however, LINGARAJAPPA is not directed to snapshot lineages.  The Office withdraws the previously issued prior art rejection to Claims 1, 15, and 18 as the Office is persuaded by applicant’s remarks on Page 12, 3rd ¶ through Page 13, 3rd ¶ of the response submitted 22 December 2021 and further as the Office has not found prior art to disclose or otherwise render obvious the limitations of each claim.
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.


Response to Arguments
Information Disclosure Statement
In the Office Action mailed 4 October 2021, the applicant was notified that a reference was not considered due to failure to comply with the provisions of MPEP 609.04(a).  In the response mailed 22 December 2021, the applicant provides a statement that the year of publication of the reference is not in issue; thus, the Office now meets the MPEP provisions and considers the reference.  An updated and signed IDS form noting the consideration accompanies the instant action.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137